Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a Non-Final Office Action in responses to Patent Application filed 05/20/2019, in light of the response to election/restriction filed 02/21/2022; is a national stage entry of PCT/US2019/014745, International Filing Date: 01/23/2019 PCT/US2019/014745; Claims Priority from Provisional Application 62621431, filed 01/24/2018. 
It is noted the Applicant elected Group 1, also Examiner assuming that the Applicant is elected Group 1 without traversed (see the remarks filed 02/21/2022 for details). Claims 1-6 and 14-20 are pending; claims 1 and 14 are independent claims. Claim(s) 7-13 are cancelled. 

In addition, in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


  
Information Disclosure Statement
The information disclosure statement (IDS(s)) submitted 12/02/2020, 05/21/2019 and 04/18/2019 is/are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner.

Allowable Subject Matter
Claim(s) 4-5 are objected to as being dependent upon a rejected base claim(s), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims Rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6 and 14-20 rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al., (“US 20120016678 A1” filed 01/10/2011 [hereinafter “Gruber”], in view of Divakaran et al., (“US 20170160813 A1” -filed 10/24/2016 [hereinafter “Divakaran”].
Independent Claim 1, Gruber teaches: A method implemented by one or more processors, the method comprising: determining that an application is available at a computing device, wherein the computing device includes an automated assistant that is configured to mediate performance of an action by the application, (In Gruber in Para(s) 8-9, describing automated assistant that is configured to mediate performance of an action by the application....) 
Gruber further teaches: providing, in response to determining that the application is available at the computing device, a first context specific schema file to the computing device, wherein the first context specific schema file includes responsive content provided in anticipation of the automated assistant receiving a request for the application to perform the action; determining that the automated assistant has received the request for the application to perform the action, (In Gruber in Para(s) 8-10, 161 and 219-226, describing automated assistant that is configured to mediate performance of an action by the application; engages with the user in an integrated, conversational manner using natural language dialog, and invokes external services when appropriate to obtain information or perform various actions...wherein the user interaction with the  intelligent automated assistant includes “active ontologies”, “domain model” that is mapped to a specific ontology/domain in the database schema responsive content provided in anticipation of the automated assistant receiving a request for the application to perform the action....)
In the BRI [Broadest Reasonable Interpretation], Gruber’s “active ontologies”, “domain model” that is mapped to a specific ontology/domain in the database schema, is recognized as ...context specific schema...as claimed.
It is noted, Gruber is related to an intelligent automated assistant that is configured to mediate performance of an action by the applications(s) utilizes the “active ontologies”, “domain model” that is mapped to a specific ontology/domain in the However, Gruber does not expressly teach the limitations said, ...and providing, in response to determining that the automated assistant has received the request, a second context specific schema file to the computing device, wherein the second context specific schema file includes other content provided in anticipation of the automated assistant receiving a separate request associated with the action being performed by the application;
 But the combination of Gruber and Divakaran teach these limitations, (in Divakaran Para(s) 42-46, 52 and 198, describing an intelligent Interactive system or a virtual personal assistant, wherein the virtual personal assistant further includes the features said ...the multiple features are combined at different levels which and can be modeled as joint features, which allows statistical models to account for dependencies and correlations. For example, a first group of features can be conditioned on a second group of features at specific events... 
also, further mentions context-specific frameworks ... for specific domains. A “domain” is a particular application, task, or environment to which a virtual personal assistant can be applied. Examples of domains include a banking website, where the virtual personal assistant can operate like a virtual teller; a retail checkout counter, where the virtual personal assistant can act as a cashier; and an airline customer service telephone system, where the virtual personal assistant can book flights and report current flight statuses...
... The application-specific data 160 may include data that is specific to a particular application that the person 100 may be using when interfacing with the virtual personal assistant 150. For example, when the person 100 is asking for a phone number, the application-specific data 160 may include an address book. As another example, when the person 100 is asking for directions the application-specific data 160 may include a map. The domain and user data 162 may include data specific to a domain and/or a particular user of the smartphone 102. In this example, domain data can include, for example, telephone directories, address books, maps, and other data that can be used by typical smartphone applications. The user data can include, for example, the person's 100 identification information (address, telephone number, login usernames, etc.), authentication information (e.g., passwords, personal identification numbers (pins), fingerprints, etc.), and data generated by the person 100, such as photos, emails, etc. The user data can also include personal characteristics of the person 100, such as vocal characteristics (e.g. accents, speech impediments, etc.), visual characteristics (e.g. what the person 100 looks like, iris characteristics, what particular gestures made by the person 100 mean, etc.) and other audible or visual data that can assist the virtual personal assistant 150 in understand the particular person 100. In various implementations, the virtual personal assistant 150 may have user data for multiple people and/or for a group of people...)
In the BRI, is recognized as... wherein the second context specific schema file includes other content provided in anticipation of the automated assistant receiving a separate request associated with the action being performed by the application...as claimed.
at the time before the effective filing date of the claimed invention was made to modify Gruber’s intelligent automated assistant, to include a means said ...and providing, in response to determining that the automated assistant has received the request, a second context specific schema file to the computing device, wherein the second context specific schema file includes other content provided in anticipation of the automated assistant receiving a separate request associated with the action being performed by the application...as taught by Divakaran, that enables novice users, or individuals who are impaired or disabled in some manner, and/or are elderly, busy, distracted, and/or operating a vehicle may have difficulty interfacing with their electronic devices effectively, and/or engaging online services effectively. Such users are particularly likely to have difficulty with the large number of diverse and inconsistent functions, applications, and websites that may be available for their use [In Gruber Para 6]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Claim 2, Gruber and Divakaran further teach: wherein the computing device includes an automated assistant interface and the responsive content includes natural language data adoptable by the automated assistant; (In Gruber in Para(s) 8-9 and the Abstract, describing automated assistant that is configured to mediate performance of an action by the application, wherein the conversational manner using natural language dialog, and invokes external services when appropriate to obtain information or perform various actions...) 
Claim 3, Gruber and Divakaran further teach: wherein the first context specific schema file identifies multiple different actions capable of being performed by the application and initialized via the automated assistant; (In Gruber in Para(s) 8-10, 161 and 219-226, describing automated assistant that is configured to mediate performance of an action by the application; engages with the user in an integrated, conversational manner using natural language dialog, and invokes external services when appropriate to obtain information or perform various actions...wherein the user interaction with the  intelligent automated assistant includes “active ontologies”, “domain model” that is mapped to a specific ontology/domain in the database schema responsive content provided in anticipation of the automated assistant receiving a request for the application to perform the action....)
In the BRI [Broadest Reasonable Interpretation], Gruber’s “active ontologies”, “domain model” that is mapped to a specific ontology/domain in the database schema, is recognized as ...context specific schema...as claimed.

Claim 6, Gruber and Divakaran further teach: wherein the automated assistant is configured to bypass contacting a remote device associated with the application in response to receiving the separate request, and provide a response to the separate request in accordance with the second context specific schema file; (In Gruber in Para(s) 88 and 120 describing the user may provide input to assistant... If the user's requests are ambiguous or need further clarification, assistant 1002 can including active elicitation, paraphrasing, suggestions, and the like, to obtain the needed information so that the correct services 1340 are called and the intended action taken. In one embodiment, assistant 1002 may prompt the user for confirmation before calling a service 1340 to perform a function. In one embodiment, a user can selectively disable assistant's 1002 ability to call particular services 1340, or can disable all such service-calling if desired [in the BRI, is recognized as bypass contacting a remote device associated with the application in response to receiving the separate request as claimed]. It is noted the service/API call may be remote service.... Also, In Gruber in Para(s) 8-10, 161 and 219-226, further mentions the user interaction with the intelligent automated assistant includes “active ontologies”, “domain model” that is mapped to a specific ontology/domain in the database schema responsive content provided in anticipation of the automated assistant receiving a request for the application to perform the action....)

Independent Claim 14, Gruber teaches: A method implemented by one or more processors, the method comprising: receiving a first request for an automated assistant to initialize performance of an action by an application that is accessible to a client device, wherein the client device includes a schema file configured to provide responsive content that allows the automated assistant to respond to requests on behalf of the application, determining whether a correspondence exists between the action associated with the first request and the schema file; causing, based on determining that the correspondence between the action and the schema file exists, the application to initialize performance of the action; (In Gruber in Para(s) 8-10, 161 and 219-226, describing automated assistant that is configured to mediate performance of an action by the application; engages with the user in an integrated, conversational manner using natural language dialog, and invokes external services when appropriate to obtain information or perform various actions...wherein the user interaction with the  intelligent automated assistant includes “active ontologies”, “domain model” that is mapped to a specific ontology/domain in the database schema responsive content provided in anticipation of the automated assistant receiving a request for the application to perform the action....)
In the BRI [Broadest Reasonable Interpretation], Gruber’s “active ontologies”, “domain model” that is mapped to a specific ontology/domain in the database schema, is recognized as ...specific schema...as claimed.
It is noted, Gruber is related to an intelligent automated assistant that is configured to mediate performance of an action by the applications(s) utilizes the “active ontologies”, “domain model” that is mapped to a specific ontology/domain in the database schema responsive content provided in anticipation of the automated assistant receiving a request for the application to perform the action as described above. However, Gruber does not expressly teach the limitations said, ... receiving a second request for the automated assistant to provide a response associated with the action on behalf of the application; and determining whether the schema file includes responsive content that is correlated with the second request; and providing, based on determining that the schema file includes responsive content that is correlated with the second request, the response associated with the action via an automated assistant interface of the client device;

 But the combination of Gruber and Divakaran teach these limitations, (in Divakaran Para(s) 42-46, 52 and 198, describing an intelligent Interactive system or a virtual personal assistant, wherein the virtual personal assistant further includes the features said ...the multiple features are combined at different levels which and can be modeled as joint features, which allows statistical models to account for dependencies and correlations. For example, a first group of features can be conditioned on a second group of features at specific events... 
also, further mentions context-specific frameworks ... for specific domains. A “domain” is a particular application, task, or environment to which a virtual personal assistant can be applied. Examples of domains include a banking website, where the virtual personal assistant can operate like a virtual teller; a retail checkout counter, where the virtual personal assistant can act as a cashier; and an airline customer service telephone system, where the virtual personal assistant can book flights and report current flight statuses...
... The application-specific data 160 may include data that is specific to a particular application that the person 100 may be using when interfacing with the virtual personal assistant 150. For example, when the person 100 is asking for a phone number, the application-specific data 160 may include an address book. As another example, when the person 100 is asking for directions the application-specific data 160 may include a map. The domain and user data 162 may include data specific to a domain and/or a particular user of the smartphone 102. In this example, domain data can include, for example, telephone directories, address books, maps, and other data that can be used by typical smartphone applications. The user data can include, for example, the person's 100 identification information (address, telephone number, login usernames, etc.), authentication information (e.g., passwords, personal identification numbers (pins), fingerprints, etc.), and data generated by the person 100, such as photos, emails, etc. The user data can also include personal characteristics of the person 100, such as vocal characteristics (e.g. accents, speech impediments, etc.), visual characteristics (e.g. what the person 100 looks like, iris characteristics, what particular gestures made by the person 100 mean, etc.) and other audible or visual data that can assist the virtual personal assistant 150 in understand the particular person 100. In various implementations, the virtual personal assistant 150 may have user data for multiple people and/or for a group of people...)
In the BRI, is recognized as... the schema file includes responsive content that is correlated with the second request; and providing, based on determining that the schema file includes responsive content that is correlated with the second request, as claimed.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Gruber’s intelligent automated assistant, to include a means said ... receiving a second request for the automated assistant to provide a response associated with the action on behalf of the application; and determining whether the schema file includes responsive content that is correlated with the second request; and providing, based on determining that the schema file includes responsive content that is correlated with the second request, the response associated with the action via an automated assistant interface of the client device...as taught by Divakaran, that enables novice users, or 

Claim 15, Gruber and Divakaran further teach: causing, based on determining that the schema file is void of a correspondence to the first request, the automated assistant OR the application to request a different schema file that provides the correspondence to the first request; (in Divakaran Para(s) 42-46, 52 and 198, describing an intelligent Interactive system or a virtual personal assistant, wherein the virtual personal assistant further includes the features said ...the multiple features are combined at different levels which and can be modeled as joint features, which allows statistical models to account for dependencies and correlations. For example, a first group of features can be conditioned on a second group of features at specific events... 
also, further mentions context-specific frameworks ... for specific domains. A “domain” is a particular application, task, or environment to which a virtual personal assistant can be applied. Examples of domains include a banking website, where the virtual personal assistant can operate like a virtual teller; a retail checkout counter, where the virtual personal assistant can act as a cashier; and an airline customer service telephone system, where the virtual personal assistant can book flights and report current flight statuses...
... The application-specific data 160 may include data that is specific to a particular application that the person 100 may be using when interfacing with the virtual personal assistant 150...)
In the BRI, is recognized as... a different schema file that provides the correspondence to the first request...as claimed.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Gruber’s intelligent automated assistant, to include a means said ... causing, based on determining that the schema file is void of a correspondence to the first request, the automated assistant OR the application to request a different schema file that provides the correspondence to the first request...as taught by Divakaran, that enables novice users, or individuals who are impaired or disabled in some manner, and/or are elderly, busy, distracted, and/or operating a vehicle may have difficulty interfacing with their electronic devices effectively, and/or engaging online services effectively. Such users are particularly likely to have difficulty with the large number of diverse and inconsistent functions, applications, and websites that may be available for their use [In Gruber Para 6]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.


Claim 16, Gruber and Divakaran further teach: causing, based on determining that the schema file is void of responsive content that is correlated with the second request, the automated assistant OR the application to request a different schema file that provides other responsive content that is correlated to the second request; (in Divakaran Para(s) 42-46, 52 and 198, describing an intelligent Interactive system or a virtual personal assistant, wherein the virtual personal assistant further includes the features said ...the multiple features are combined at different levels which and can be modeled as joint features, which allows statistical models to account for dependencies and correlations. For example, a first/second group of features can be conditioned on a second/first group of features at specific events and vice versa...also, further mentions context-specific frameworks ... for specific domains. A “domain” is a particular application, task, or environment to which a virtual personal assistant can be applied. Examples of domains include a banking website, where the virtual personal assistant can operate like a virtual teller; a retail checkout counter, where the virtual personal assistant can act as a cashier; and an airline customer service telephone system, where the virtual personal assistant can book flights and report current flight statuses.... The application-specific data 160 may include data that is specific to a particular application that the person 100 may be using when interfacing with the virtual personal assistant 150...)
In the BRI, is recognized as... request a different schema file that provides other responsive content that is correlated to the second request...as claimed.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Gruber’s intelligent automated assistant, to include a means said ... causing, based on determining that the schema file is void of a correspondence to the first request, the automated assistant OR the application to request a different schema file that provides the correspondence to the first request...as taught by Divakaran, that enables novice users, or individuals who are impaired or disabled in some manner, and/or are elderly, busy, distracted, and/or operating a vehicle may have difficulty interfacing with their electronic devices effectively, and/or engaging online services effectively. Such users are particularly likely to have difficulty with the large number of diverse and inconsistent functions, applications, and websites that may be available for their use [In Gruber Para 6]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Claim 17, Gruber and Divakaran further teach: wherein providing the response associated with the action includes: generating a natural language response that is based on the responsive content provided in the schema file;  (In Gruber in Para(s) 8-9 and the Abstract, describing automated assistant that is configured to mediate performance of an action by the application, wherein the conversational manner using natural language dialog, and invokes external services when appropriate to obtain information or perform various actions...Also Gruber in Para(s) 8-10 and 219-226 and the Abstract, describing automated assistant that is configured to mediate performance of an action by the application; engages with the user in an integrated, conversational manner using natural language dialog, and invokes external services when appropriate to obtain information or perform various actions...wherein the user interaction with the  intelligent automated assistant includes “active ontologies”, “domain model” that is mapped to a specific ontology/domain in the database schema responsive content provided in anticipation of the automated assistant receiving a request for the application to perform the action...It is noted the system is based on sets of interrelated domains and tasks, and employs additional functionally powered by external services with which the system can interact
In the BRI [Broadest Reasonable Interpretation], Gruber’s “active ontologies”, “domain model” that is mapped to a specific ontology/domain in the database schema, is recognized as ... the schema file...as claimed.

Claim 18, Gruber and Divakaran further teach: wherein determining whether the correspondence exists between the action associated with the first request and the schema file includes: identifying, from multiple schema files available at the computing device, the schema file that includes intent data that identifies the action; (In Gruber in Para(s) 8-9 and the Abstract, describing automated assistant that is configured to mediate performance of an action by the application, wherein the conversational manner using natural language dialog, and invokes external services when appropriate to obtain information or perform various actions...Also Gruber in Para(s) 8-10 and 219-226 and the Abstract, describing automated assistant that is configured to mediate performance of an action by the application; engages with the user in an integrated, conversational manner using natural language dialog, and invokes external services when appropriate to obtain information or perform various actions...wherein the user interaction with the  intelligent automated assistant includes “active ontologies”, “domain model” that is mapped to a specific ontology/domain in the database schema responsive content provided in anticipation of the automated assistant receiving a request for the application to perform the action...It is noted the system is based on sets of interrelated domains and tasks, and employs additional functionally powered by external services with which the system can interact
In the BRI [Broadest Reasonable Interpretation], Gruber’s “active ontologies”, “domain model” that is mapped to a specific ontology/domain in the database schema, is recognized as ... the schema file...as claimed.

Claim 19, Gruber and Divakaran further teach: causing, in response to receiving the first request, contextual data to be provided to a remote device that is associated with the application, wherein the contextual data identifies the action; (In Gruber in Para(s) 88 and 120 describing the user may provide input to assistant... If the user's requests are ambiguous or need further clarification, assistant 1002 can including active elicitation, paraphrasing, suggestions, and the like, to obtain the needed information so that the correct services 1340 are called and the intended action taken. In one embodiment, assistant 1002 may prompt the user for confirmation before calling a service 1340 to perform a function. In one embodiment, a user can selectively disable assistant's 1002 ability to call particular services 1340, or can disable all such service-calling if desired [in the BRI, is recognized as bypass contacting a remote device associated with the application in response to receiving the separate request as claimed]. It is noted the service/API call may be remote service...Also Gruber in Para(s) 8-9 and the Abstract, describing automated assistant that is configured to mediate performance of an action by the application, wherein the conversational manner using natural language dialog, and invokes external services when appropriate to obtain information or perform various actions...Also Gruber in Para(s) 8-10 and 219-226 and the Abstract, describing automated assistant that is configured to mediate performance of an action by the application; engages with the user in an integrated, conversational manner using natural language dialog, and invokes external services when appropriate to obtain information or perform various actions...wherein the user interaction with the  intelligent automated assistant includes “active ontologies”, “domain model” that is mapped to a specific ontology/domain in the database schema responsive content provided in anticipation of the automated assistant receiving a request for the application to perform the action...It is noted the system is based on sets of interrelated domains and tasks, and employs additional functionally powered by external services with which the system can interact
In the BRI [Broadest Reasonable Interpretation], Gruber’s “active ontologies”, “domain model” that is mapped to a specific ontology/domain in the database schema, is recognized as ... the schema file...as claimed.

Claim 20, Gruber and Divakaran further teach: receiving, from the remote device, a separate schema file that includes supplemental content that allows the automated assistant to be responsive to a user on behalf of the application when the application is performing the action; (In Gruber in Para(s) 88 and 120 describing the user may provide input to assistant... If the user's requests are ambiguous or need further clarification, assistant 1002 can including active elicitation, paraphrasing, suggestions, and the like, to obtain the needed information so that the correct services 1340 are called and the intended action taken. In one embodiment, assistant 1002 may prompt the user for confirmation before calling a service 1340 to perform a function. In one embodiment, a user can selectively disable assistant's 1002 ability to call particular services 1340, or can disable all such service-calling if desired [in the BRI, is recognized as bypass contacting a remote device associated with the application in response to receiving the separate request as claimed]. It is noted the service/API call may be remote service...Also Gruber in Para(s) 8-9 and the Abstract, describing automated assistant that is configured to mediate performance of an action by the application, wherein the conversational manner using natural language dialog, and invokes external services when appropriate to obtain information or perform various actions...Also Gruber in Para(s) 8-10 and 219-226 and the Abstract, describing automated assistant that is configured to mediate performance of an action by the application; engages with the user in an integrated, conversational manner using natural language dialog, and invokes external services when appropriate to obtain information or perform various actions...wherein the user interaction with the  intelligent automated assistant includes “active ontologies”, “domain model” that is mapped to a specific ontology/domain in the database schema responsive content provided in anticipation of the automated assistant receiving a request for the application to perform the action...It is noted the system is based on sets of interrelated domains and tasks, and employs additional functionally powered by external services with which the system can interact
In the BRI [Broadest Reasonable Interpretation], Gruber’s “active ontologies”, “domain model” that is mapped to a specific ontology/domain in the database schema, is recognized as ... the schema file...as claimed.

Conclusion              
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kannan et al, (“US 20180129484 A1” -filed 06/28/2017, describing a machine conversation dialog flow, display in an editing user interface a first representation of the machine conversation dialog flow in the form of a symbolic representation, receive input requesting display of a second representation of the machine conversation dialog flow, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/QUOC A TRAN/Primary Examiner, Art Unit 2177